                        Case 20-50527           Doc 11      Filed 02/18/20          Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                              Joint Administration Pending
                             Debtors.


BOY SCOUTS OF AMERICA,

                             Plaintiff,                       Adv. Pro. No. 20-50527 (___)

              v.

A.A., et al,2                                                 Re: D.I. 10

                             Defendants.

               NOTICE OF FILING OF PROPOSED REDACTED VERSION OF
             DECLARATION OF BRUCE A. GRIGGS IN SUPPORT OF THE BSA’S
               MOTION FOR A PRELIMINARY INJUNCTION PURSUANT TO
                 SECTIONS 105(a) AND 362 OF THE BANKRUPTCY CODE

       PLEASE TAKE NOTICE that, on February 18, 2020, the Boy Scouts of America (the
“BSA”), as the non-profit corporation that is a debtor and debtor-in-possession in the above-
captioned bankruptcy case and plaintiff in this adversary proceeding filed the Declaration of Bruce
A. Griggs in Support of the BSA’s Motion for a Preliminary Injunction Pursuant to Sections 105(a)
and 362 of the Bankruptcy Code (the “Griggs Declaration”) under seal.

       PLEASE TAKE FURTHER NOTICE that, in connection with the filing of the Griggs
Declaration under seal, the BSA filed the Plaintiff’s Motion for Entry of an Order Authorizing the
Debtors to File Under Seal (I) Exhibit A to the Complaint and (II) the Griggs Declaration (the
“Motion to Seal”).3

1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 W. Walnut Hill Ln., Irving, TX 75038.
2
 A full list of the Defendants in this adversary proceeding is included in redacted form in on Exhibit A attached hereto to
protect the privacy interests of abuse victims. An unredacted version of this Complaint and Exhibit A hereto will be
served on each Defendant’s counsel.
3
    Capitalized terms not defined herein are defined in the Motion to Seal.
                 Case 20-50527      Doc 11    Filed 02/18/20    Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that, in accordance with Local Rule 9018-1(d), and as
set forth in the Motion to Seal, attached hereto as Exhibit A is a redacted copy of the Griggs
Declaration.

                         [Remainder of Page Intentionally Left Blank]




                                              2
               Case 20-50527   Doc 11   Filed 02/18/20    Page 3 of 3




Dated: February 18, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Derek C. Abbott
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Joseph C. Barsalona II (No. 6102)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            jbarsalona@mnat.com
                                            ptopper@mnat.com
                                            emoats@mnat.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    James F. Conlan (pro hac vice pending)
                                    Thomas A. Labuda (pro hac vice pending)
                                    Michael C. Andolina (pro hac vice pending)
                                    William A. Evanoff (pro hac vice pending)
                                    Matthew E. Linder (pro hac vice pending)
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Email: jconlan@sidley.com
                                           tlabuda@sidley.com
                                           mandolina@sidley.com
                                           wevanoff@sidley.com
                                           mlinder@sidley.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    Jessica C. K. Boelter (pro hac vice pending)
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Email: jboelter@sidley.com

                                    PROPOSED COUNSEL TO THE DEBTORS
                                    AND DEBTORS IN POSSESSION

                                        3
